FINAL ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment and Response filed March 18, 2022, as well as the Terminal Disclaimers filed on the same date.  Claim 23 has been added, and claims 1-23 are under consideration herein.  Applicant’s amendments and arguments have been thoroughly reviewed, and have overcome the following objections/rejections set forth in the prior Office action:
The objection to the disclosure related to the description of Figures 1A-1B (it is noted that upon further review, the objection was made in error when the examiner inadvertently treated an earlier version of the Figures as the latest version; the Figures of 10/26/21 have been accepted); and
The obviousness-type double patenting rejections, in view of the acceptance of the Terminal Disclaimers filed 3/18/22. 
Claims 1-11,13-15, and 18-22 remain rejected for the reasons given below.  Any rejections and/or objections not reiterated in this action have been withdrawn.  This action is FINAL.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Terminal Disclaimer
The terminal disclaimer filed on March 18, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,124,824 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on March 18, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on application no. 17/376,909 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Objection/Allowable Subject Matter
Claims 12, 16-17, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Applicant is reminded that the rewritten claim must include all limitations of the base claim (which in this case includes a requirement for a probe complementary to the specified number of contiguous nucleotides of SEQ ID NO: 1, and including at least one detectable moiety covalently ligated thereto, etc.).  
Claim Rejections - 35 USC § 112(b)/second paragraph
Claims 13 and 18 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is indefinite over the recitation of the language “20-292 contiguous nucleotides of SEQ ID NO: 1”.  As SEQ ID NO: 1 is only 290 nucleotides in length, it is unclear what is encompassed by the claim to the extent that it may require/encompass something beyond 290 contiguous nucleotides of SEQ ID NO: 1.
Claim 18 is indefinite over the recitation of the language “20-300 contiguous nucleotides of SEQ ID NO: 1”.  As SEQ ID NO: 1 is only 290 nucleotides in length, it is unclear what is encompassed by the claim to the extent that it may require/encompass something beyond 290 contiguous nucleotides of SEQ ID NO: 1.
The reply of March 18, 2022 traverses the above rejections on the following grounds.  Applicant argues that SEQ ID NO: 1 “exists in the human genome in specific genomic sites as a sequential insertion of Alu repeats” (as explained on page 7 of the Reply), and that as a result, “it is possible to design probes that hybridize to 20-292 contiguous nucleotides of SEQ ID NO: 1 or to 20-300 contiguous nucleotides of the ALU sequence” (see the Reply at pages 7-8, including the illustration on page 8).  This argument has been thoroughly considered but is not persuasive.  While one may envision claim language that would encompass the concepts discussed in applicant’s reply – for example, a differently worded version of the claims that would embrace adjacent, repeated copies of SEQ ID NO: 1 as the target for the probes of the claims – the present claim language does not reasonably reflect this concept.  Independent claim 1 – the independent, and broadest, claim – requires a probe “complementary to at least 20 contiguous nucleotides of SEQ ID NO: 1” – there is no reference in the claim language to a target structure including multiple adjacent copies of SEQ ID NO: 1, nor does the claim include alternative language that might reasonably be interpreted as embracing structures that combine a partial sequence from the 3’ end of SEQ ID NO: 1 adjacent ( and 5’) to a partial sequence from the 5’ end of SEQ ID NO: 1.  Further, if the claims were to be more broadly construed to encompass such structures as targets, this would clearly alter the meaning of all of the claims – for example, if such a target were to be recited in the claims, claim 1 would encompass a probe targeting the 10 nucleotides at the 3’ end of SEQ ID NO: 1 adjacent to the 10 nucleotides at the 5’ end of SEQ ID NO: 1.  Such structures are not presently embraced by the claims based on the broadest reasonable interpretation that is consistent with the teachings of the specification; if applicant wishes to claim probes targeting, e.g., multiple adjacent copies of SEQ ID NO: 1, the claims must be amended to recite and reflect the actual nature of this target structure (however, this will substantially alter the nature of the invention currently be examined, and may result in a different conclusion regarding patentability, including applicable prior art).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-11, 13-14, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hoon et al (WO 2006/128192 A2 [30 Nov 2006]; cited in IDS).
With regard to the reaction mixture of independent claim 1, and the method of its use of dependent claim 22, Hoon et al teach methods comprising detection of “free circulating” DNA (a.k.a. cell-free DNA) in body fluids, which methods include targeting Alu sequences in the cfDNA to determine the amount thereof (see entire reference, particularly the Summary at page 1-4).  It is noted that instant SEQ ID NO: 1 (which contains instant SEQ ID NO: 2, in gray) shares 100% identity with the consensus human Alu sequence of Hoon et al, as depicted below (see also Figures 6 and 11 of Hoon et al): 
Query Match             100.0%;  Score 290;  DB 23;  Length 290;
  Best Local Similarity   100.0%;  
  Matches  290;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GGCCGGGCGCGGTGGCTCACGCCTGTAATCCCAGCACTTTGGGAGGCCGAGGCGGGCGGA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 GGCCGGGCGCGGTGGCTCACGCCTGTAATCCCAGCACTTTGGGAGGCCGAGGCGGGCGGA 60

Qy         61 TCACCTGAGGTCAGGAGTTCGAGACCAGCCTGGCCAACATGGTGAAACCCCGTCTCTACT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TCACCTGAGGTCAGGAGTTCGAGACCAGCCTGGCCAACATGGTGAAACCCCGTCTCTACT 120

Qy        121 AAAAATACAAAAATTAGCCGGGCGTGGTGGCGCGCGCCTGTAATCCCAGCTACTCGGGAG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 AAAAATACAAAAATTAGCCGGGCGTGGTGGCGCGCGCCTGTAATCCCAGCTACTCGGGAG 180

Qy        181 GCTGAGGCAGGAGAATCGCTTGAACCCGGGAGGCGGAGGTTGCAGTGAGCCGAGATCGCG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GCTGAGGCAGGAGAATCGCTTGAACCCGGGAGGCGGAGGTTGCAGTGAGCCGAGATCGCG 240

Qy        241 CCACTGCACTCCAGCCTGGGCGACAGAGCGAGACTCCGTCTCAAAAAAAA 290
              ||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 CCACTGCACTCCAGCCTGGGCGACAGAGCGAGACTCCGTCTCAAAAAAAA 290

	More particularly, Hoon et al disclose methods comprising obtaining any body fluid sample (including a urine sample; see, e.g., page 3 at line 19; page 11 at line 15), and detecting and quantitating the cfDNA therein, with a preferred method being qPCR employing probes detectably labeled with a fluorophore and quencher (see entire reference, particularly, e.g., pages 11-12).  
With regard to the “reaction mixture” and “forming a reaction mixture” of the claims, Hoon et al teach a qPCR in which the primers employed include at least 1 primer that is complementary to at least 20 contiguous nucleotides of SEQ ID NO: 1 – see the underlined region above, to which the reverse “ALU115” primer of Hoon et al is complementary – and this forming occurs prior to any amplification (and quantifying as in claim 22), such that the requirements of the claims are met, with the exception of the disclosure of covalently linking a detectable label/moiety to this particular probe/primer, given that this particular embodiment is not exemplified (see Figures 6 and 11 and the descriptions thereof on pages 5-6; see also Examples I-IV, particularly at page 29).  The method of Hoon et al also achieves quantification of the amount of cfDNA via detection of Alu copy number (via the practice of the qPCR assay); again, see Examples I-IV.
Hoon et al thus teach a product and method meeting all of the requirements of the claims with the exception of the requirement for a probe detectably labeled as specified in the claims.  However, the practice of a method including the use of such a probe would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention based on Hoon et al’s own teachings.  More particularly, while Hoon et al do not disclose and exemplify labeling their probes/primers (and particular a probe/primer having the required relationship to instant SEQ ID NO: 1) in a manner meeting the requirements of claim 1, Hoon et al clearly teach that a preferred alternative embodiment of their methods employs fluorogenic primers/probes to which detectable labels would be covalently attached (see, e.g., page 12), thus suggesting a method employing probes labeled in this manner (and further suggesting probes meeting the requirements of dependent claims 2, 6-11, 13-14, and 18).  An ordinary artisan would have recognized the substitution of a detectably labeled probe/primer for use in such an alternative method as the simple substitution of one well-known technique for another to achieve the predictable result of detecting and quantitating the target Alu sequences in cfDNA disclosed by Hoon et al.  With further regard to dependent claims 19-21, it is noted that the recited “urine sample” is not present in the claimed product (which is directed to a mixture including cfDNA and a probe).  Hoon et al suggest the preparation of such a mixture using cfDNA obtained from urine, and the origin of the urine as recited in claims 19-21 does not impart any concrete requirements on the product actually being claims, such that the teachings of Hoon et al are sufficient to suggest a product meeting all the requirements of the claims.
Claims 3-5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hoon et al, as applied to claims 1-2, 6-11, 13-14, and 18-22, above, and further in view of Zhang et al (US 8,404,444 B2 [26 March 2013]; cited in IDS).
The teachings of Hoon et al are set forth above.  While Hoon et al disclose both SEQ ID NO: 1 and SEQ ID NO: 2 as targets of their methods, Hoon et al do not teach methods employing probes meeting the requirements of instant claim 15 (requiring a probe complementary to at least 50 contiguous nucleotides of SEQ ID NO: 1), and do not teach the use of a biotin labeled probe and detection with a streptavidin-linked agent, as required by claims 3-5; Hoon et al thus do not suggest reaction mixtures meeting all of the limitations of claims 3-5 and 15. 
Like Hoon et al, Zhang et al teach methods comprising detection of cfDNA in biofluids via the targeting of Alu sequences in the DNA (see entire reference, particularly the Summary at col 1, line 61-col 3, line 18; the Description at col 4, line 47-col 5, line 30; col 8, line 11-line 67).  Zhang et al disclose alternative methods to those of Hoon et al for quantitating such Alu sequences (which methods do not require amplification), comprising the use of probes targeting the Alu sequences that may be “from about 30 nucleotides to 50 nucleotides in length” (see entire reference, particularly col 5, lines 16-30; col 8, lines 24-67).  Zhang et al disclose that numerous sequences of this length may be selected for detection of their disclosed Alu sequences (see all disclosed Alu probes and the target sequences of SEQ ID NO: 1-2, depicted in Example 2), and further disclose using biotin to label their probes and employing streptavidin in detecting the biotin label (again see col 8, lines 63-67).
In view of the teachings of Zhang et al, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hoon et al so as to have employed probes targeting the sequences of Hoon et al (encompassing instant SEQ ID NO: 1-2) in the alternative method as taught by Zhang et al, which probes – designed and prepared via the guidance of Zhang et al – would include probes approximately 50 nucleotides in length and labeled with biotin (allowing for the biotin/streptavidin detection as taught by Zhang et al), and thereby to have prepared reaction mixtures meeting the requirements of claims 3-5 and 15.  An ordinary artisan would have recognized such a modification as the simple substitution of one known Alu sequence quantitation method for another to achieve the predictable result of quantitating Alu sequences in a biofluidic sample (including a urine sample, as taught by Hoon et al).
The reply of March 18, 2022 traverses the rejections of claims under 35 USC 103 on the following grounds.
Applicant agrees with the Office’s characterization of some elements of the Hoon reference (Reply page 8/13), but “disagrees that Hoon provides motivation for one of skill in the art to arrive at a mixture having non-amplified cell-free DNA extracted from a urine sample”, arguing that “modifying Hoon to arrive at a mixture having non-amplified cell-free DNA would necessarily change the principle of operation of Hoon” (Reply page 9/13).  More specifically, Applicant refers to page 4 of Hoon regarding generation of ALU115 and ALU247 amplicons “with particular primer pairs”, noting that “cfDNA...exists at low abundance in almost all biological samples, especially urine” (Reply page 9/13).  The reply states that to “amplify the low abundance cfDNA signal, Hoon considers the practical limit of linear range detection with a traditional molecular probe (which is around 20 pg/ul in serum/plasma), and instead of pursing a probe it establishes a qPCR amplification approach” (citing to Hoon at page 25); see pages 9-10/13 of the Reply.  Applicant urges that Hoon’s disclosure of an amplification reaction is “in contrast to what is claimed”, as Hoon’s reaction “necessarily produces amplified cell-free DNA (cfDNA)” (Reply page 10/13).  Applicant also argues that Hoon does not provide motivation “to pursue probes that are smaller than 1150 bps” based on their teaching of the noted ALU115 and ALU 247 primers, noting also that ‘it is the labeling of the at least one detectable moiety that amplifies the signal of the instantly claimed probe(s), and this is not recognized by Hoon” (Reply page 10/13).  The reply focuses on Hoon’s amplification products that are “greater than 1150 bp”, urging that Hoon’s data “makes it clear that it could not detect cfDNA with a nucleic acid probe that is complementary to at least 20 contiguous nucleotides of SEQ ID NO: 1”, and that Hoon’s teachings emphasize “the common wisdom in the filed of detection cfDNA: cfDNA is a low abundance material and needs to be amplified in a PCR reaction to be detectable” (Reply page 11/13).  The reply further argues that Zhang “does not cure the deficiencies of Hoon” (Reply page 12/13).
These arguments have been thoroughly considered but are not persuasive.  Essentially, Applicant’s arguments rely on features that are not present in the claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  More particularly, independent claim 1 requires a reaction mixture comprising non-amplified cfDNA extracted from a urine sample, and a probe having the features specified in the claim; there is nothing in the claim that precludes this mixture from subsequently being employed in an amplification reaction.  Further, the input reaction mixture for use in a qPCR – including any target DNA present, and primers and/or probes for use in detection via the qPCR – does not yet include amplified cfDNA, and is sufficient to meet the requirements of the claims (so long as the other characteristics of the probe/primer are met).  Regarding applicant’s statements pertaining to a detectably moiety “that amplifies the signal of the instantly claimed probes”, again, the claims simply specify a “detectable moiety” (with some preferred embodiments being set forth in the dependent claims [all of which are suggested by the cited art]).  Regarding the method of claim 22, again, there is nothing in the claim language that would preclude the use of amplification in the “quantifying” of the amount of cfDNA – the mixture prepared prior to amplification constitutes a type of “reaction mixture”, and there is no limitation on the type/manner of “quantifying” employed.  Thus, as the features upon which applicant’s arguments rely are not claim limitations, applicant’s arguments are not persuasive.  Regarding Zhang, it is noted that this reference was only cited for its teachings of alternative probe lengths and label types, as indicated in the rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634